DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,416,403 A) in view of Sundara et al. (US 6,575,342 B1)(Sundara), Roh (US 6,283,347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton).

Johnson does not specifically disclose the child seat support comprises a child back padding for supporting the child’s back, a child seat padding for seating the child, and a length-adjustable child safety strap for strapping the child into the child seat support at an adjustable length.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765), a child seat padding for seating the child (740), and a length-adjustable child safety strap (730/735) for strapping the child into the child seat support at an adjustable length.

Modified Johnson does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Johnson and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Johnson does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from 
Clayton teaches the ability to have a user back harness (Fig. 17, 90) attached to a frame (2) by a load lifter mechanism (116a/116b,162a/162b, 72a/72b, and 22a/22b), the load lifter mechanism comprising a locking mechanism (noting the function of the buckles), wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the support frame (Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Johnson and use the teaching of Clayton and replace the load lifters with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.
Regarding claim 5, modified Johnson does not specifically disclose the user hipbelt further comprises a belt for securing about the user’s hip or waist at an 
Sundara teaches the ability to have a child carrying device including a user hipbelt (Fig. 3) comprises a belt (305) for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap (310) for securing and tightening the belt about the user’s hip or waist at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Johnson and replace the single strap hipbelt with one similar to that of Sundara because such a change would allow for additional padding and support associated with the hip belt thereby improving the comfort of the device on the user.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,416,403 A) in view of Sundara et al. (US 6,575,342 B1)(Sundara), Roh (US 6,283,347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton) as applied to claim 1 above, and further in view of Winger (US 2015/0313376 A1).
Regarding claims 2 and 3, modified Johnson does not specifically disclose the foldable support frame comprising an upper portion and a lower portion joined by a folding mechanism, and the support frame comprises a front side and a back side, 
Winger teaches the ability to have a carrier including a foldable support frame comprising an upper portion (1) and a lower portion (noting the portion below hinge 3) joined by a folding mechanism (3), the folding mechanism is configured to allow the upper portion of the support frame to extend away from the lower portion into a deployed state and to fold towards the bottom into a folded state, the upper portion of the support frame comprises a U-shaped tubular structure (Figs. 1, 2, and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Johnson and use the teaching of Winger have the device includes a U shaped upper portion that is foldable by a folding mechanism because such a change would allow the device to fold along another joint hereby allowing the device to become smaller in a height dimension when in a stowed configuration thereby making the device easier to store.
It would further have been obvious to one having ordinary skill in the art to have the folding mechanism fold toward a back side of the frame because such a change would have required a mere choice of a finite number of known solutions. I.e. which direction to allow the upper portion to fold (forward or backward). Such a choice would have been obvious to try. § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
It is noted Johnson demonstrates the lower portion of the foldable support frame comprises a first elongated tubular structure and a second elongated tubular structure.
.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winger (US 2015/0313376 A1) in view of Sundara et al. (US 6575342 B1)(Sundara), Roh (US 6283347 B1) and Clayton et al. (US 8,353,434 B2)(Clayton).
Regarding claim 8, Winger discloses a child carrying device for carrying a child over a user’s shoulders (Fig. 3), comprising: a foldable support frame (1/2), a child seat support (5) attached to the support frame (Paragraph 0023), the child seat support comprising a child back portion for supporting the child’s back (Fig. 1), a child seat portion for seating the child (Fig. 1), a user back harness (11) for comfortably strapping the child carrying device onto the user’s shoulders and torso, and a load lifter mechanism (17) securely attached to the support frame for detachably fastening the user back harness onto the support frame, wherein when the child is seated in the 
Winger does not specifically disclose the child seat support comprises a child back padding for supporting the child’s back, a child seat padding for seating the child, and a length-adjustable child safety strap for strapping the child into the child seat support at an adjustable length.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765), a child seat padding for seating the child (740), and a length-adjustable child safety strap (730/735) for strapping the child into the child seat support at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and include a back supporting pad and a seat padding because such a change would add additional cushion to the seat of the device thereby reducing the chances of causing irritation or discomfort to the child as well as include a safety strap to ensure that the baby is properly secured within the device.
Modified Winger does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and 
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Winger does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the foldable support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the foldable support frame.
Clayton teaches the ability to have a user back harness (Fig. 17, 90) attached to a frame (2) by a load lifter mechanism (116a/116b,162a/162b, 72a/72b, and 22a/22b), the load lifter mechanism comprising a locking mechanism (noting the function of the buckles), wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and use the teaching of Clayton and replace the load lifter straps (17) with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.
Regarding claim 9, modified Winger discloses the load lifter mechanism comprising (1) a left member securely affixed onto a first elongated tubular structure of the support frame, and (2) a right member securely affixed onto a second elongated tubular structure of the support frame (noting the device is generally symmetrical and noting portion 17 connecting the left strap to a left portion of the support frame);
Alternatively, to the degree that it can be argued Winger shows only a single load lifter (17) It would have been obvious to one having ordinary skill in the art to include two load lifter mechanisms, because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, modified Winger discloses the user back harness comprises a pair of user shoulder straps (noting the vertical straps extending over the wearer’s chest), a user sternum strap (14) adapted to secure the pair of user shoulder straps onto the user’s torso and to prevent the pair of user shoulder straps from moving sideways a pair of leg restraints (noting each edge of 9 preventing excessive movement of the child’s legs from shoulder straps) for securely restraining the carried child’s legs onto the pair of user shoulder straps.
Modified Winger does not specifically disclose a user back padding.
Sundara teaches the ability to have a user back harness including a user back padding (125).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and further include a user back padding because such a change would allow for additional cushion for the user thereby preventing discomfort or irritation to the user.
Regarding claim 12, modified Winger does not specifically disclose the child carrying device further comprises a user hipbelt secured about the user’s hip or waist and comprising an attachment mechanism for providing an adjustable adjoining location to allow the support frame to rest on or attach to the user hipbelt to accommodate the user’s torso length.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and add a hipbelt similar to that of Sundara because such a change would allow for additional padding and support associated with the hip belt thereby improving the comfort of the device on the user as well as another connection point between the frame and the user.
Regarding claim 13, Winger discloses a child carrying device for carrying a child over a user’s shoulders (Fig. 3), comprising, a foldable support frame (Fig. 1, noting folding mechanism 3 and the folding direction indicated by the arrow) comprising an upper portion (1, noting the portion located about folding mechanism 3) and a lower portion (noting the portion below the folding mechanism 3) joined by a folding mechanism (3), wherein the support frame comprises a front side and a back side, and the folding mechanism is configured to allow the upper portion of the support frame to extend away from the lower portion into a deployed state (Fig. 1) and to fold down into a folded state (Paragraph 0025), wherein the upper portion of the support frame comprises a U-shaped tubular structure (1), and the lower portion of the foldable support frame comprises a first elongated tubular structure and a second elongated tubular structure, wherein the folding mechanism comprises a first member and a 
Winger does not specifically disclose the upper portion if configured to fold towards the back side of the frame.
It would have been obvious to one having ordinary skill in the art to have the folding mechanism fold toward a back side of the frame because such a change would have required a mere choice of a finite number of known solutions. I.e. which direction to allow the upper portion to fold (forward or backward). Such a choice would have been obvious to try. § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
Winger does not specifically disclose a child seat padding and a child pack padding where the child seat padding upper edge is attached to the lower edge of the child back padding.
Sundara teaches the ability to have a child carrier including a child seat support (Fig. 7) comprises a child back padding for supporting the child’s back (765) connected to a child seat padding for seating the child (740).

Winger does not specifically disclose the harness includes a user back padding.
Sundara teaches the ability to have a user back harness including a user back padding (125).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and further include a user back padding because such a change would allow for additional cushion for the user thereby preventing discomfort or irritation to the user.
Winger does not specifically disclose the child carrying device further comprises a user hipbelt secured about the user’s hip or waist and comprising an attachment mechanism for providing an adjustable adjoining location to allow the support frame to rest on or attach to the user hipbelt to accommodate the user’s torso length.
Sundara teaches the ability to have a child carrying device including a user hipbelt (Fig. 3) comprises a belt (305) for securing about the user’s hip or waist at an adjustable length, an attachment mechanism for providing an adjustable adjoining location to allow the lower ends of the support frame to rest on or attach to, and a safety strap (310) for securing and tightening the belt about the user’s hip or waist at an adjustable length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Winger and add a hipbelt similar to that of 
Modified Winger does not specifically disclose the child seat support comprises a portable and collapsible sunshade removably attached to the child back padding, and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
Roh teaches the ability to have a child seat including a portable and collapsible sunshade (304/316) removably attached to the child back portion (Col. 5; Ll. 61-67), and adapted to extend over the child’s head to provide coverage and shade during sun exposure.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and include a portable and collapsible sun shade removably attached to the back padding similar to Roh because such a change would help protect the baby from unwanted sun exposure as suggested by Roh.
Modified Winger does not specifically disclose the load lifter mechanism comprising a locking mechanism, wherein the user back harness is fastened onto the load lifter mechanism during a locked state of the locking mechanism, wherein the locking mechanism prevents the user back harness from unintentionally detaching from the foldable support frame, wherein the user back harness is detached from the load lifter mechanism during an unlocked state of the locking mechanism and thus be removed from the foldable support frame.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Winger and use the teaching of Clayton and replace the load lifter straps (17) with buckles as taught by Clayton because such a change would require a mere choice of one known attachment device for another and would produce predictable results. It is noted that attachment with buckles similar to those shown by Clayton are well-known in the art to act to quickly and securely attach as well as allow for quick detachment. It would have been obvious to one having ordinary skill in the art to choose to employ such attachment mechanisms if they desired said qualities in the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-13 have been considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.T./           Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734